



EXHIBIT 10.18


VERACYTE, INC.
 
CHANGE OF CONTROL AND SEVERANCE AGREEMENT
 
This Change of Control and Severance Agreement (the “Agreement”) is made and
entered into by and between Keith Kennedy (“Executive”) and Veracyte, Inc., a
Delaware corporation (the “Company”), effective as of February 15, 2017 (the
“Effective Date”).
 
RECITALS
 
1.                                      The Board of Directors of the Company
(the “Board”) believes that it is in the best interests of the Company and its
stockholders (i) to assure that the Company will have the continued dedication
and objectivity of Executive, notwithstanding the possibility, threat, or
occurrence of a Change of Control and (ii) to provide Executive with an
incentive to continue Executive’s employment prior to a Change of Control and to
motivate Executive to maximize the value of the Company upon a Change of Control
for the benefit of its stockholders.
 
2.                                      The Board believes that it is imperative
to provide Executive with certain severance benefits upon Executive’s
termination of employment under certain circumstances.  These benefits will
provide Executive with enhanced financial security and incentive and
encouragement to remain with the Company notwithstanding the possibility of a
Change of Control.
 
3.                                      Certain capitalized terms used in the
Agreement are defined in Section 6 below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
 
1.                                      Term of Agreement.  This Agreement will
have an initial term of four (4) years commencing on the Effective Date (the
“Initial Term”).  On the fourth anniversary of the Effective Date, this
Agreement will renew automatically for additional one (1) year terms (each an
“Additional Term”), unless either party provides the other party with written
notice of non-renewal at least sixty (60) days prior to the date of automatic
renewal.  Notwithstanding the foregoing provisions of this paragraph, if a
Change of Control occurs when there are fewer than twelve (12) months remaining
during the Initial Term or an Additional Term, the term of this Agreement will
extend automatically through the date that is twelve (12) months following the
effective date of the Change of Control.  If Executive becomes entitled to
benefits under Section 3 during the term of this Agreement, the Agreement will
not terminate until all of the obligations of the parties hereto with respect to
this Agreement have been satisfied.
 
2.                                      At-Will Employment.  The Company and
Executive acknowledge that Executive’s employment is and will continue to be
at-will, as defined under applicable law.  As an at-will employee, either the
Company or the Executive may terminate the employment relationship at any time,
with or without Cause.
 
3.                                      Severance Benefits.
 
(a)                                 Termination without Cause or Resignation for
Good Reason Unrelated to a Change of Control.  If the Company terminates
Executive’s employment with the Company without Cause (excluding death or
Disability) or if Executive resigns from such employment for Good Reason, and
such termination occurs outside of the Change of Control Period, then subject to
Section 4, Executive will receive the following:
 
(i)                                     Accrued Compensation.  The Company will
pay Executive all accrued but unpaid vacation, expense reimbursements, wages,
and other benefits due to Executive under any Company-provided plans, policies,
and arrangements.
 
(ii)                                  Continuing Severance Payments.  Executive
will be paid continuing payments of severance pay at a rate equal to Executive’s
base salary rate, as then in effect, for six (6) months from the date of such
termination of employment to be paid periodically in accordance with the
Company’s normal payroll policies.
 





--------------------------------------------------------------------------------





(iii)                               Continuation Coverage.  If Executive elects
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) within the time period prescribed pursuant to
COBRA for Executive and Executive’s eligible dependents, then the Company will
reimburse Executive for the COBRA premiums for such coverage (at the coverage
levels in effect immediately prior to Executive’s termination) until the earlier
of (A) a period of six (6) months from the date of termination or (B) the date
upon which Executive and/or Executive’s eligible dependents become covered under
similar plans.  The reimbursements will be made by the Company to Executive
consistent with the Company’s normal expense reimbursement policy. 
Notwithstanding the first sentence of this Section 3(a)(iii), if the Company
determines in its sole discretion that it cannot provide the foregoing benefit
without potentially violating, or being subject to an excise tax under,
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
monthly payment, payable on the last day of a given month, in an amount equal to
the monthly COBRA premium that Executive would be required to pay to continue
Executive’s group health coverage in effect on the termination of employment
date (which amount will be based on the premium for the first month of COBRA
coverage), which payments will be made regardless of whether Executive elects
COBRA continuation coverage and will commence on the month following Executive’s
termination of employment and will end on the earlier of (x) the date upon which
Executive obtains other employment or (y) the date the Company has paid an
amount equal to six (6) payments.  For the avoidance of doubt, the taxable
payments in lieu of COBRA reimbursements may be used for any purpose, including,
but not limited to continuation coverage under COBRA, and will be subject to all
applicable tax withholdings.


(b)                                 Termination without Cause or Resignation for
Good Reason in Connection with a Change of Control.  If the Company terminates
Executive’s employment with the Company without Cause (excluding death or
Disability) or if Executive resigns from such employment for Good Reason, and,
in each case, such termination occurs during the Change of Control Period, then
subject to Section 4, Executive will receive the following:
 
(i)                                     Accrued Compensation.  The Company will
pay Executive all accrued but unpaid vacation, expense reimbursements, wages,
and other benefits due to Executive under any Company-provided plans, policies,
and arrangements.
 
(ii)                                  Severance Payment.  Executive will receive
a lump-sum payment (less applicable withholding taxes) equal to the twelve
(12) months of Executive’s annual base salary as in effect immediately prior to
Executive’s termination date or, if greater, at the level in effect immediately
prior to the Change of Control.  For the avoidance of doubt, if (x) Executive
incurred a termination prior to a Change of Control that qualifies Executive for
severance payments under Section 3(a)(ii); and (y) a Change of Control occurs
within the two (2)-month period following Executive’s termination of employment
that qualifies Executive for the superior benefits under this Section 3(b)(ii),
then Executive shall be entitled to a lump-sum payment of the amount calculated
under this Section 3(b)(ii), less amounts already paid under
Section 3(a)(ii) and such amount lump-sum amount shall be payable upon the later
of: (A) the Change of Control, (B) the date the Release (as defined below) is
effective and irrevocable; or (C) such later date required by Section 4(c).
 
(iii)                               Bonus Payment.  Executive will receive a
lump-sum payment equal to one hundred percent (100%) of the higher of (A) the
greater of (x) Executive’s target bonus for the fiscal year in which the Change
of Control occurs (as in effect immediately prior to the Change of Control) or
(y) Executive’s target bonus as in effect for the fiscal year in which
Executive’s termination of employment occurs, or (B) Executive’s actual bonus
for performance during the calendar year prior to the calendar year during which
the termination of employment occurs.  For avoidance of doubt, the amount paid
to Executive pursuant to this Section 3(b)(iii) will not be prorated based on
the actual amount of time Executive is employed by the Company during the fiscal
year (or the relevant performance period if something different than a fiscal
year) during which the termination occurs.
 
(iv)                              Continuation Coverage.  If Executive elects
continuation coverage pursuant to COBRA within the time period prescribed
pursuant to COBRA for Executive and Executive’s eligible dependents, then the
Company will reimburse Executive for the COBRA premiums for such coverage (at
the coverage levels in effect immediately prior to Executive’s
termination) until the earlier of (A) a period of twelve (12) months from the
date of termination or (B) the date upon which Executive and/or Executive’s
eligible dependents become covered under similar plans.  The reimbursements will
be made by the Company to Executive consistent with the Company’s normal expense
reimbursement policy.  Notwithstanding the first sentence of this
Section 3(b)(iv), if the Company determines in its sole discretion that it
cannot provide the foregoing benefit without potentially violating, or being
subject to an excise tax under, applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company will in lieu thereof
provide to Executive a taxable monthly payment, payable on the last day of a
given month, in an amount equal to the monthly COBRA premium that Executive
would be required to pay to continue Executive’s group health coverage in effect
on the termination of employment date (which amount will be based on the premium
for the first month of COBRA coverage), which payments will be made regardless
of whether Executive elects COBRA continuation coverage and will commence on the
month following Executive’s termination





--------------------------------------------------------------------------------





of employment and will end on the earlier of (x) the date upon which Executive
obtains other employment or (y) the date the Company has paid an amount equal to
twelve (12) payments.  For the avoidance of doubt, the taxable payments in lieu
of COBRA reimbursements may be used for any purpose, including, but not limited
to continuation coverage under COBRA, and will be subject to all applicable tax
withholdings.
 
(v)                                 Accelerated Vesting of Equity Awards.  One
hundred percent (100%) of Executive’s then-outstanding and unvested Equity
Awards will become vested in full.  If, however, an outstanding Equity Award is
to vest and/or the amount of the award to vest is to be determined based on the
achievement of performance criteria, then the Equity Award will vest as to one
hundred percent (100%) of the amount of the Equity Award assuming the
performance criteria had been achieved at target levels for the relevant
performance period(s).


(c)                                  Voluntary Resignation; Termination for
Cause.  If Executive’s employment with the Company terminates (i) voluntarily by
Executive (other than for Good Reason) or (ii) for Cause by the Company, then
Executive will not be entitled to receive severance or other benefits except for
those (if any) as may then be established under the Company’s then existing
severance and benefits plans and practices or pursuant to other written
agreements with the Company.
 
(d)                                 Disability; Death.  If the Company
terminates Executive’s employment as a result of Executive’s Disability, or
Executive’s employment terminates due to Executive’s death, then Executive will
not be entitled to receive any other severance or other benefits, except for
those (if any) as may then be established under the Company’s then existing
written severance and benefits plans and practices or pursuant to other written
agreements with the Company.
 
(e)                                  Exclusive Remedy.  In the event of a
termination of Executive’s employment as set forth in Section 3(a) or (b) of
this Agreement, the provisions of Section 3 are intended to be and are exclusive
and in lieu of any other rights or remedies to which Executive or the Company
otherwise may be entitled, whether at law, tort or contract, in equity, or under
this Agreement (other than the payment of accrued but unpaid wages, as required
by law, and any unreimbursed reimbursable expenses).  Executive will be entitled
to no benefits, compensation or other payments or rights upon a termination of
employment other than those benefits expressly set forth in Section 3 of this
Agreement.
 
4.                                      Conditions to Receipt of Severance
 
(a)                                 Release of Claims Agreement.  The receipt of
any severance payments or benefits (other than the accrued benefits set forth in
either Sections 3(a)(i) or 3(b)(i)) pursuant to this Agreement is subject to
Executive signing and not revoking a separation agreement and release of claims
in substantially the form attached hereto as Exhibit A (the “Release”), which
must become effective and irrevocable no later than the sixtieth (60th) day
following Executive’s termination of employment (the “Release Deadline”).  If
the Release does not become effective and irrevocable by the Release Deadline,
Executive will forfeit any right to severance payments or benefits under this
Agreement.  In no event will severance payments or benefits be paid or provided
until the Release actually becomes effective and irrevocable.
 
(b)                                 Confidential Information and Invention
Assignment Agreements.  Executive’s receipt of any payments or benefits under
Section 3 (other than the accrued benefits set forth in either Sections
3(a)(i) or 3(b)(i)) will be subject to Executive continuing to comply with the
terms of the Confidentiality Agreement dated November 28, 2016, between the
Company and Executive, as such agreement may be amended from time to time.
 
(c)                                  Section 409A.
 
(i)                                     Notwithstanding anything to the contrary
in this Agreement, no severance pay or benefits to be paid or provided to
Executive, if any, pursuant to this Agreement that, when considered together
with any other severance payments or separation benefits, are considered
deferred compensation under Section 409A of the Code, and the final regulations
and any guidance promulgated thereunder (“Section 409A”) (together, the
“Deferred Payments”) will be paid or otherwise provided until Executive has a
“separation from service” within the meaning of Section 409A.  Similarly, no
severance payable to Executive, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.
 
(ii)                                  It is intended that none of the severance
payments under this Agreement will constitute Deferred Payments but rather will
be exempt from Section 409A as a payment that would fall within the “short-term
deferral period” as described in Section 4(c)(iv) below or resulting from an
involuntary separation from service as described in Section 4(c)(v) below. 
However, any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s





--------------------------------------------------------------------------------





separation from service, or, if later, such time as required by
Section 4(c)(iii).  Except as required by Section 4(c)(iii), any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments will be made as
provided in this Agreement.
 
(iii)                               Notwithstanding anything to the contrary in
this Agreement, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s termination (other than due to death),
then the Deferred Payments, if any, that are payable within the first six
(6) months following Executive’s separation from service, will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service. All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Notwithstanding
anything herein to the contrary, if Executive dies following Executive’s
separation from service, but before the six (6) month anniversary of the
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit.  Each payment and benefit payable under this Agreement is intended to
constitute a separate payment under Section 1.409A-2(b)(2) of the Treasury
Regulations.
 
(iv)                              Any amount paid under this Agreement that
satisfies the requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Payments for purposes of clause (i) above.
 
(v)                                 Any amount paid under this Agreement that
qualifies as a payment made as a result of an involuntary separation from
service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that
does not exceed the Section 409A Limit (as defined below) will not constitute
Deferred Payments for purposes of clause (i) above.
 
(vi)                              The foregoing provisions are intended to
comply with the requirements of Section 409A so that none of the severance
payments and benefits to be provided hereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition before actual payment to Executive under Section 409A.
 
5.                                      Limitation on Payments.  In the event
that the severance and other benefits provided for in this Agreement or
otherwise payable to Executive (i) constitute “parachute payments” within the
meaning of Section 280G of the Code, and (ii) but for this Section 5, would be
subject to the excise tax imposed by Section 4999 of the Code, then Executive’s
benefits under Section 3 will be either:
 
(a)                                 delivered in full, or
 
(b)                                 delivered as to such lesser extent which
would result in no portion of such benefits being subject to excise tax under
Section 4999 of the Code,
 
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order:
(i) reduction of cash payments; (ii) cancellation of awards granted “contingent
on a change in ownership or control” (within the meaning of Code Section 280G),
(iii) cancellation of accelerated vesting of equity awards; (iv) reduction of
employee benefits.  In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of Executive’s equity awards.
 
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Firm”), whose
determination will be conclusive and binding upon Executive and the Company. 
For purposes of making the calculations required by this Section 5, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and Executive will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this Section.  The Company will bear all
costs the Firm may incur in connection with any calculations contemplated by
this Section 5.





--------------------------------------------------------------------------------





 
6.                                      Definition of Terms.  The following
terms referred to in this Agreement will have the following meanings:
 
(a)                                 Cause.  “Cause” will mean:
 
(i)                           The willful or grossly negligent failure of the
Executive to substantially perform his or her duties as an employee of the
Company;
 
(ii)                        Executive’s commission of a gross misconduct which
is injurious to the Company;
 
(iii)                     Executive’s breach of a material provision of any
agreement between Executive and the Company;
 
(iv)                    Executive’s material and willful violation of a federal
or state law or regulation applicable to the business of the Company;
 
(v)                       Executive’s misappropriation or embezzlement of
Company funds or Executive’s act of fraud or dishonesty upon the Company; or
 
(vi)                    Executive’s conviction of, or plea of nolo contendere,
to a felony (other than motor vehicle offenses the effect of which do not
materially impair Executive’s performance of Executive’s duties for the
Company).
 
The Company will not terminate Executive’s employment for Cause without first
providing Executive with written notice specifically identifying the acts or
omissions constituting the grounds for a Cause termination and, with respect to
clauses (i), (iii) and (iv), a reasonable opportunity to cure (to the extent
curable) for a period of not less than ten (10) business days following such
notice.
 
The determination as to whether Executive is being terminated for Cause will be
made in good faith by the Board and will be final and binding on Executive.  The
foregoing definition does not in any way limit the Company’s ability to
terminate Executive’s employment relationship at any time as provided in
Section 2 above, and the term “Company” will be interpreted to include any
subsidiary, parent, affiliate or successor thereto, if applicable.
 
(b)                                 Change of Control.  “Change of Control”
means the occurrence of any of the following events:
 
(i)                           A change in the ownership of the Company which
occurs on the date that any one person, or more than one person acting as a
group (“Person”), acquires ownership of the stock of the Company that, together
with the stock held by such Person, constitutes more than fifty percent (50%) of
the total voting power of the stock of the Company; provided, however, that for
purposes of this subsection, the acquisition of additional stock by any one
Person, who is considered to own more than fifty percent (50%) of the total
voting power of the stock of the Company will not be considered a Change of
Control; or
 
(ii)                        A change in the effective control of the Company
which occurs on the date that a majority of members of the Board is replaced
during any twelve (12) month period by Directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election.  For purposes of this clause (ii), if any Person is
considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Change of Control; or
 
(iii)                     A change in the ownership of a substantial portion of
the Company’s assets which occurs on the date that any Person acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than fifty percent (50%) of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions; provided, however, that for purposes
of this subsection (iii), the following will not constitute a change in the
ownership of a substantial portion of the Company’s assets: (A) a transfer to an
entity that is controlled by the Company’s stockholders immediately after the
transfer, or (B) a transfer of assets by the Company to: (1) a stockholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock, (2) an entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company, (3) a Person, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the Company, or (4) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned, directly or indirectly, by a Person described
in this subsection (iii)(B)(3).  For purposes of this subsection (iii), gross
fair market value





--------------------------------------------------------------------------------





means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
 
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
 
Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
 
Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
 
(c)                                  Change of Control Period.  “Change of
Control Period” will mean the period beginning two (2) months prior to, and
ending twelve (12) months following, a Change of Control.
 
(d)                                 Code. “Code” will mean the Internal Revenue
Code of 1986, as amended.
 
(e)                                  Disability.  “Disability” will mean that
Executive has been unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months. Alternatively, Executive will be deemed
disabled if determined to be totally disabled by the Social Security
Administration.  Termination resulting from Disability may only be effected
after at least thirty (30) days’ written notice by the Company of its intention
to terminate Executive’s employment.  In the event that Executive resumes the
performance of substantially all of Executive’s duties hereunder before the
termination of Executive’s employment becomes effective, the notice of intent to
terminate based on Disability will automatically be deemed to have been revoked.
 
(f)                                   Equity Awards.  “Equity Awards” will mean
Executive’s outstanding stock options, stock appreciation rights, restricted
stock units, performance shares, performance stock units and any other Company
equity compensation awards.
 
(g)                                  Good Reason.  “Good Reason” will mean
termination of employment within forty-five (45) days following the expiration
of any cure period (discussed below) following the occurrence of one or more of
the following, without Executive’s express written consent:
 
(i)                           a material reduction of Executive’s
responsibilities relative to Executive’s responsibilities in effect immediately
prior to such reduction, provided, however, that a reduction in position or
responsibilities by virtue of a Change of Control (as, for example, when the
Chief Executive Officer of the Company remains as the senior executive officer
of a division or subsidiary of the acquiring entity) shall not constitute Good
Reason;
 
(ii)                        a material reduction in Executive’s base salary,
other than a reduction applicable to similarly situated employees generally that
does not adversely affect Executive to a greater extent than other similarly
situated employees; or
 
(iii)                     following a Change of Control, Executive not be
provided compensation in the aggregate that is substantially similar to that of
similarly situated employees of the parent company of a control group of
corporations that acquires the Company (and if the parent company is a holding
company, the corporation within the control group that is the controlling
operating company of such control group of corporations);
 
(iv)                    the relocation of Executive’s principal place of
performing his or her duties as an employee of the Company by more than fifty
(50) miles.
 
In order for an event to qualify as Good Reason, Executive must not terminate
employment with the Company without first providing the Company with written
notice of the acts or omissions constituting the grounds for “Good Reason”
within ninety





--------------------------------------------------------------------------------





(90) days of the initial existence of the grounds for “Good Reason’ and a
reasonable cure period of not less than thirty (30) days following the end of
such notice.
 
For purposes of the “Good Reason” definition, the term “Company” will be
interpreted to include any subsidiary, parent, affiliate or successor thereto,
if applicable.
 
(h)                                 Section 409A Limit.  “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to Executive during the Executive’s
taxable year preceding the Executive’s taxable year of Executive’s termination
of employment as determined under, and with such adjustments as are set forth
in, Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue
Service guidance issued with respect thereto; or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive’s employment is
terminated.
 
7.                                      Successors.
 
(a)                                 The Company’s Successors.  Any successor to
the Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets will assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  For all purposes under
this Agreement, the term “Company” will include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 7(a) or which becomes bound by the terms of this
Agreement by operation of law.
 
(b)                                 Executive’s Successors.  The terms of this
Agreement and all rights of Executive hereunder will inure to the benefit of,
and be enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
8.                                      Notice.
 
(a)                                 General.  Notices and all other
communications contemplated by this Agreement will be in writing and will be
deemed to have been duly given when sent electronically or personally delivered
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid or when delivered by a private courier service such as UPS, DHL
or Federal Express that has tracking capability.  In the case of Executive,
notices will be sent to the e-mail address or addressed to Executive at the home
address, in either case which Executive most recently communicated to the
Company in writing.  In the case of the Company, electronic notices will be sent
to the e-mail address of the Chief Executive Officer and the General Counsel and
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of its Chief Executive Officer and General
Counsel.
 
(b)                                 Notice of Termination.  Any termination by
the Company for Cause or by Executive for Good Reason will be communicated by a
notice of termination to the other party hereto given in accordance with
Section 8(a) of this Agreement.  Such notice will indicate the specific
termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than ninety (90) days after the giving of such
notice).
 
9.                                      Resignation.  Upon the termination of
Executive’s employment for any reason, Executive will be deemed to have resigned
from all officer and/or director positions held at the Company and its
affiliates voluntarily, without any further required action by Executive, as of
the end of Executive’s employment and Executive, at the Board’s request, will
execute any documents reasonably necessary to reflect Executive’s resignation.
 
10.                               Arbitration.
 
(a)                                 Arbitration.  In consideration of
Executive’s employment with the Company, its promise to arbitrate all
employment-related disputes, and Executive’s receipt of the compensation, pay
raises and other benefits paid to Executive by the Company, at present and in
the future, Executive agrees that any and all controversies, claims, or disputes
with anyone (including the Company and any employee, officer, director,
stockholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from Executive’s employment
with the Company or termination thereof, including any breach of this Agreement,
will be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1281.8 (the “Act”), and pursuant to





--------------------------------------------------------------------------------





California law.  The Federal Arbitration Act will also apply with full force and
effect, notwithstanding the application of procedural rules set forth under the
Act.
 
(b)                                 Dispute Resolution.  Disputes that Executive
agrees to arbitrate, and thereby agrees to waive any right to a trial by jury,
include any statutory claims under local, state, or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the Sarbanes Oxley Act,
the Worker Adjustment and Retraining Notification Act, the California Fair
Employment and Housing Act, the Family and Medical Leave Act, the California
Family Rights Act, the California Labor Code, claims of harassment,
discrimination, and wrongful termination, and any statutory or common law
claims.  Executive further understands that this Agreement to arbitrate also
applies to any disputes that the Company may have with Executive.
 
(c)                              Procedure.  Executive agrees that any
arbitration will be administered by the Judicial Arbitration & Mediation
Services, Inc. (“JAMS”), pursuant to its Employment Arbitration Rules &
Procedures (the “JAMS Rules”).  The arbitrator will have the power to decide any
motions brought by any party to the arbitration, including motions for summary
judgment and/or adjudication, motions to dismiss and demurrers, and motions for
class certification, prior to any arbitration hearing.  The arbitrator will have
the power to award any remedies available under applicable law, and the
arbitrator will award attorneys’ fees and costs to the prevailing party, except
as prohibited by law.  The Company will pay for any administrative or hearing
fees charged by the administrator or JAMS, and all arbitrator’s fees, except
that Executive will pay any filing fees associated with any arbitration that
Executive initiates, but only so much of the filing fee as Executive would have
instead paid had Executive filed a complaint in a court of law.  Executive
agrees that the arbitrator will administer and conduct any arbitration in
accordance with California law, including the California Code of Civil Procedure
and the California Evidence Code, and that the arbitrator will apply substantive
and procedural California law to any dispute or claim, without reference to the
rules of conflict of law.  To the extent that the JAMS Rules conflict with
California law, California law will take precedence.  The decision of the
arbitrator will be in writing.  Any arbitration under this Agreement will be
conducted in San Mateo County, California.
 
(d)                                 Remedy.  Except as provided by the Act,
arbitration will be the sole, exclusive, and final remedy for any dispute
between Executive and the Company.  Accordingly, except as provided by the Act
and this Agreement, neither Executive nor the Company will be permitted to
pursue court action regarding claims that are subject to arbitration. 
Notwithstanding, the arbitrator will not have the authority to disregard or
refuse to enforce any lawful Company policy, and the arbitrator will not order
or require the Company to adopt a policy not otherwise required by law which the
Company has not adopted.
 
(e)                                  Administrative Relief.  Executive is not
prohibited from pursuing an administrative claim with a local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board.  However, Executive may not pursue court action regarding any such claim,
except as permitted by law.
 
(f)                                   Voluntary Nature of Agreement.  Executive
acknowledges and agrees that Executive is executing this Agreement voluntarily
and without any duress or undue influence by the Company or anyone else. 
Executive further acknowledges and agrees that Executive has carefully read this
Agreement and that Executive has asked any questions needed for Executive to
understand the terms, consequences and binding effect of this Agreement and
fully understands it, including that EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A
JURY TRIAL.  Finally, Executive agrees that Executive has been provided an
opportunity to seek the advice of an attorney of Executive’s choice before
signing this Agreement.
 
11.                               Miscellaneous Provisions.
 
(a)                                 No Duty to Mitigate.  Executive will not be
required to mitigate the amount of any payment contemplated by this Agreement,
nor will any such payment be reduced by any earnings that Executive may receive
from any other source.
 
(b)                                 Waiver.  No provision of this Agreement will
be modified, waived or discharged unless the modification, waiver or discharge
is agreed to in writing and signed by Executive and by an authorized officer of
the Company (other than Executive).  No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party will be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
 





--------------------------------------------------------------------------------





(c)                                  Headings.  All captions and section
headings used in this Agreement are for convenient reference only and do not
form a part of this Agreement.
 
(d)                                 Entire Agreement.  This Agreement
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties with
respect to the subject matter hereof, [including, but not limited to any rights
to extended post-termination exercise period, severance and/or change of control
benefits set forth in Executive’s offer letter dated August 4, 2015].  No
waiver, alteration, or modification of any of the provisions of this Agreement
will be binding unless in writing and signed by duly authorized representatives
of the parties hereto and which specifically mention this Agreement.
 
(e)                                  Choice of Law.  The validity,
interpretation, construction and performance of this Agreement will be governed
by the laws of the State of California (with the exception of its conflict of
laws provisions).  Any claims or legal actions by one party against the other
arising out of the relationship between the parties contemplated herein (whether
or not arising under this Agreement) will be commenced or maintained in any
state or federal court located in the jurisdiction where Executive resides, and
Executive and the Company hereby submit to the jurisdiction and venue of any
such court.
 
(f)                                   Severability.  The invalidity or
unenforceability of any provision or provisions of this Agreement will not
affect the validity or enforceability of any other provision hereof, which will
remain in full force and effect.
 
(g)                                  Withholding.  All payments made pursuant to
this Agreement will be subject to withholding of applicable income, employment
and other taxes.
 
(h)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.
 
[Signature Page to Follow]
 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
 
COMPANY
VERACYTE, INC.
 
 
 
 
By:
/s/ Bonnie H. Anderson
 
 
 
 
Title:
 Chairman of the Board, President & Chief Executive Officer
 
 
 
 
Date:
February 21, 2017
 
 
 
 
 
 
EXECUTIVE
By:
/s/ Keith S. Kennedy
 
 
 
 
Title:
   Chief Financial Officer
 
 
 
 
Date:
February 15, 2017

 

















--------------------------------------------------------------------------------































[signature page of the Change of Control and Severance Agreement]
 
EXHIBIT A
 
FORM OF RELEASE OF CLAIMS
 
This release of claims (this “Agreement”) is made by and between Veracyte, Inc.
(the “Company”), and Keith Kennedy (“Executive”). The Company and Executive are
sometimes collectively referred to herein as the “Parties” and individually
referred to as a “Party.”
 
RECITALS
 
[WHEREAS, Executive signed a [Confidential Information and Invention Assignment
Agreement] with the Company on   February 17, 2017 (the “Confidentiality
Agreement”);]
 
WHEREAS, Executive signed a Change of Control and Severance Agreement with the
company on   February 15, 2017  (the “Change of Control Agreement”), which,
among other things, provides for certain severance benefits to be paid to
Executive by the Company upon the termination of Executive’s employment
following a Change of Control (as defined in the Change of Control Agreement) of
the Company;
 
WHEREAS, Executive was employed by the Company until
                                , when Executive’s employment was terminated
following a Change of Control (“Termination Date”);
 
WHEREAS, in accordance with Section 4 of the Change of Control and Severance
Agreement between the Company and Executive, Executive has agreed to enter into
and not revoke a standard release of claims in favor of the Company as a
condition to receiving the severance benefits described in the Change of Control
Agreement; and
 
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Executive may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment relationship with the Company and the termination of that
relationship.
 
NOW THEREFORE, for good and valuable consideration, including the mutual
promises and covenants made herein, the Company and Executive hereby agree as
follows:
 
COVENANTS
 
1.             Termination. Executive’s employment with the Company terminated
on the Termination Date.
 
2.             Payment of Salary and Receipt of All Benefits. Executive
acknowledges and represents that, other than the consideration to be paid in
accordance with the terms and conditions of the Change of Control Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, draws,
stock, stock options or other equity awards (including restricted stock unit
awards), vesting, and any and all other benefits and compensation due to
Executive and that no other reimbursements or compensation are owed to
Executive.
 





--------------------------------------------------------------------------------





3.             Release of Claims. Executive agrees that the consideration to be
paid in accordance with the terms and conditions of the Severance Agreement
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, stockholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on Executive’s own behalf and on behalf of Executive’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation the following:
 
(a)           any and all claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship;
 
(b)           any and all claims relating to, or arising from, Executive’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
 
(c)           any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;
 
(d)           any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; [the California Family Rights Act]; [the California Labor Code]; [the
California Workers’ Compensation Act]; and [the California Fair Employment and
Housing Act]; References to California statutes will only be included in this
Agreement if Executive resides in California at the time Executive’s employment
relationship is terminated. Otherwise, statutes specific to the state in which
Executive resides at the time of termination will be substituted.
 
(e)           any and all claims for violation of the federal, or any state,
constitution;
 
(f)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
 
(g)           any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Executive as a result of this Agreement; and
 
(h)           any and all claims for attorneys’ fees and costs.
 
Executive agrees that the release set forth in this Section 3 (the “Release”)
will be and remain in effect in all respects as a complete general release as to
the matters released. The Release does not extend to any severance obligations
due Executive under the Severance Agreement. The Release does not release claims
that cannot be released as a matter of law, including, but not limited to,
Executive’s right to file a charge with or participate in a charge by the Equal
Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Executive the
right to recover any monetary damages against the Company; Executive’s release
of claims herein bars Executive from recovering such monetary relief from the
Company). Executive represents that Executive has made no assignment or transfer
of any right, claim, complaint, charge, duty, obligation, demand, cause of
action, or other matter waived or released by this Section 3. Nothing in this
Agreement waives Executive’s rights to indemnification or any payments under any
fiduciary insurance policy, if any, provided by any act or agreement of the
Company, state or federal law or policy of insurance.
 





--------------------------------------------------------------------------------





4.             [Acknowledgment of Waiver of Claims under ADEA. Executive
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that
this waiver and release is knowing and voluntary. Executive agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Executive was already entitled. Executive further
acknowledges that Executive has been advised by this writing that (a) Executive
should consult with an attorney prior to executing this Agreement; (b) Executive
has at least 21 days within which to consider this Agreement; (c) Executive has
7 days following the execution of this Agreement by the parties to revoke the
Agreement; (d) this Agreement will not be effective until the revocation period
has expired; and (e) nothing in this Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal law.
In the event Executive signs this Agreement and delivers it to the Company in
less than the 21-day period identified above, Executive hereby acknowledges that
Executive has freely and voluntarily chosen to waive the time period allotted
for considering this Agreement. Executive acknowledges and understands that
revocation must be accomplished by a written notification to the Chief Legal
Officer of the Company that is received prior to the Effective Date.] This
provision will only be included in this Agreement if Executive is age 40 or
older at the time Executive’s employment relationship is terminated.
 
5.             [California Civil Code Section 1542. Executive acknowledges that
Executive has been advised to consult with legal counsel and is familiar with
the provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Executive, being aware of California Civil Code Section 1542, agrees to
expressly waive any rights Executive may have thereunder, as well as under any
other statute or common law principles of similar effect.
 
OR
 
Unknown Claims. Executive acknowledges that Executive has been advised to
consult with legal counsel and that Executive is familiar with the principle
that a general release does not extend to claims that the releaser does not know
or suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her, must have materially affected his or her
settlement with the releasee. Executive, being aware of this principle, agrees
to expressly waive any rights Executive may have to that effect, as well as
under any other statute or common law principles of similar effect.] If
Executive resides in California at the time Executive’s employment relationship
is terminated, the first provision - “California Civil Code Section 1542” - will
be included in this Agreement, otherwise the second provision - “Unknown Claims”
- will be used.
 
6.             No Pending or Future Lawsuits. Executive represents that
Executive has no lawsuits, claims, or actions pending in Executive’s name, or on
behalf of any other person or entity, against the Company or any of the other
Releasees. Executive also represents that Executive does not intend to bring any
claims on Executive’s own behalf or on behalf of any other person or entity
against the Company or any of the other Releasees. Executive confirms that
Executive has no knowledge of any wrongdoing involving improper or false claims
against a federal or state governmental agency, or any other wrongdoing that
involves Executive or any other present or former Company employees, including
violations of the federal and state securities laws or the Sarbanes-Oxley Act of
2002.
 
7.             Sufficiency of Consideration. Executive hereby acknowledges and
agrees that Executive has received good and sufficient consideration for every
promise, duty, release, obligation, agreement and right contained in this
Release.
 
8.             Confidential Information. Executive reaffirms and agrees to
observe and abide by the terms of the Confidentiality Agreement, specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information, which agreement will
continue in force; provided, however, that: (a) as to any provisions regarding
competition contained in the Confidentiality Agreement that conflict with the
provisions regarding competition contained in the Severance Agreement, the
provisions of the Severance Agreement will control; (b) as to any provisions
regarding solicitation of employees contained in the Confidentiality Agreement
that conflict with the provisions regarding solicitation of employees contained
in this Agreement, the provisions of this Agreement will control.
 





--------------------------------------------------------------------------------





9.             Return of Company Property; Passwords and Password-protected
Documents. Executive confirms that Executive has returned to the Company in good
working order all keys, files, records (and copies thereof), equipment
(including, but not limited to, computer hardware, software and printers,
wireless handheld devices, cellular phones and pagers), access or credit cards,
Company identification, and any other Company-owned property in Executive’s
possession or control. Executive further confirms that Executive has cancelled
all accounts for Executive’s benefit, if any, in the Company’s name, including,
but not limited to, credit cards, telephone charge cards, cellular phone and/or
pager accounts and computer accounts. Executive also confirms that Executive has
delivered all passwords in use by Executive at the time of Executive’s
termination, a list of any documents that Executive created or of which
Executive is otherwise aware that are password-protected, along with the
password(s) necessary to access such password-protected documents.
 
10.          No Cooperation. Executive agrees that Executive will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive will state no more than that
Executive cannot provide any such counsel or assistance.
 
11.                               Nondisparagement. Executive agrees that
Executive will not in any way, directly or indirectly, do or say anything at any
time which disparages the Company, its business interests or reputation, or that
of any of the other Released Parties.
 
12.                               No Admission of Liability. Executive
understands and acknowledges that this Agreement constitutes a compromise and
settlement of any and all actual or potential disputed claims by Executive. No
action taken by the Company hereto, either previously or in connection with this
Agreement, will be deemed or construed to be (a) an admission of the truth or
falsity of any actual or potential claims or (b) an acknowledgment or admission
by the Company of any fault or liability whatsoever to Executive or to any third
party.
 
13.                               Solicitation of Employees. Executive agrees
that for a period of 12 months immediately following the Effective Date of this
Agreement, Executive will not directly or indirectly (a) solicit, induce,
recruit or encourage any of the Company’s employees to leave their employment at
the Company or (b) attempt to solicit, induce, recruit or encourage, either for
Executive or for any other person or entity, any of the Company’s employees to
leave their employment.
 
14.                               Costs. The Parties will each bear their own
costs, attorneys’ fees and other fees incurred in connection with the
preparation of this Agreement.
 
15.                               Arbitration. THE PARTIES AGREE THAT ANY AND
ALL DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION,
AND ANY OF THE MATTERS HEREIN RELEASED, WILL BE SUBJECT TO ARBITRATION IN SAN
MATEO COUNTY, BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”),
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR WILL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
ARBITRATOR WILL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW WILL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR WILL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION WILL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION WILL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY WILL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR WILL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION





--------------------------------------------------------------------------------





AGREEMENT CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION
AGREEMENT BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT
WILL GOVERN. References to California will only be included in this Agreement if
Executive resides in California at the time Executive’s employment relationship
is terminated.
 
16.                               Authority. The Company represents and warrants
that the undersigned has the authority to act on behalf of the Company and to
bind the Company and all who may claim through it to the terms and conditions of
this Agreement. Executive represents and warrants that Executive has the
capacity to act on Executive’s own behalf and on behalf of all who might claim
through Executive to bind them to the terms and conditions of this Agreement.
Each Party warrants and represents that there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein.
 
17.                               No Representations. Executive represents that
Executive has had the opportunity to consult with an attorney, and has carefully
read and understands the scope and effect of the provisions of this Agreement.
Executive has relied upon any representations or statements made by the Company
that are not specifically set forth in this Agreement.
 
18.                               Severability. In the event that any provision
or any portion of any provision hereof or any surviving agreement made a part
hereof becomes or is declared by a court of competent jurisdiction or arbitrator
to be illegal, unenforceable, or void, this Agreement will continue in full
force and effect without said provision or portion of provision.
 
19.                               Entire Agreement. This Agreement represents
the entire agreement and understanding between the Company and Executive
concerning the subject matter of this Agreement and Executive’s employment with
and separation from the Company and the events leading thereto and associated
therewith, and supersedes and replaces any and all prior agreements and
understandings concerning the subject matter of this Agreement and Executive’s
relationship with the Company, with the exception of the Severance Agreement,
the Confidentiality Agreement, and Executive’s written equity compensation
agreements with the Company.
 
20.                               No Oral Modification. This Agreement may only
be amended in writing signed by Executive and the Chairman of the Board of
Directors of the Company.
 
21.                               Governing Law. This Agreement will be governed
by the laws of the State of California, without regard for choice-of-law
provisions. Executive consents to personal and exclusive jurisdiction and venue
in the State of California. References to California will only be included in
this Agreement if Executive resides in California at the time Executive’s
employment relationship is terminated.


22.                               Effective Date. [Executive understands that
this Agreement will be null and void if not executed by Executive within 21
days. Each Party has seven days after that Party signs this Agreement to revoke
it. This Agreement will become effective on the eighth (8th )day after Executive
signed this Agreement, so long as it has been signed by the Parties and has not
been revoked by either Party before that date (the “Effective Date”).] This
provision will only be included in this Agreement if Executive is age 40 or
older at the time Executive’s employment relationship is terminated. OR [This
Agreement will be effective after it has been signed or executed by both Parties
(the “Effective Date”)] This provision will only be included in this Agreement
if Executive is under the age of 40 at the time Executive’s employment
relationship is terminated..
 
23.                               Counterparts. This Agreement may be executed
in counterparts and by facsimile, and each counterpart and facsimile will have
the same force and effect as an original and will constitute an effective,
binding agreement on the part of each of the undersigned.
 
24.                               Voluntary Execution of Agreement. Executive
understands and agrees that Executive executed this Agreement voluntarily,
without any duress or undue influence on the part or behalf of the Company or
any third party, with the full intent of releasing all of Executive’s claims
against the Company and any of the other Releasees. Executive expressly
acknowledges that:
 
(a)                                 Executive has read this Agreement;
 
(b)                                 Executive has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
Executive’s own choice or has elected not to retain legal counsel;
 
(c)                                  Executive understands the terms and
consequences of this Agreement and of the releases it contains; and





--------------------------------------------------------------------------------





 
(d)                                 Executive is fully aware of the legal and
binding effect of this Agreement.
 
* * * * *
 


[Signature page to follow]
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
 
COMPANY
VERACYTE, INC.
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 Chairman of the Board, President & CEO
 
Title:
 
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
(Signature)
 
 
 
 
 
Dated:
 

 









